Notice of Allowability
The Applicant amendment dated 4/4/2022 has been entered and fully considered. Claims 55 and 65 have been amended. Claims 10-39, 47-49, and 51-52 are cancelled. Method claim 50 had been withdrawn from examination and hereby is rejoined by the Examiner. Claims 1-9, 40-46, 50, and 53-69 are pending.
Claims 1-9, 40-46, 50, and 53-69 are allowed.
Election/Restrictions
Claims 1-9, 40-46, and 53-69 are allowable. Claim 50, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (apparatus claims 1-9, 40-46, and 53-69) and invention II (method claim 50), as set forth in the Office actions mailed on 1/24/2019 and 7/21/2020, is hereby withdrawn and claim 50 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s arguments submitted on 4/4/2022 is persuasive. The 35 USC 112(a) rejections previously set forth in the non-final office action of 1/6/2022 is withdrawn.
The closest prior arts to the independent claims 1 and 40 were the combination of BASSEAS (US-2015/0030196), in view of SORRENTINO (US-2016/0221234).
The combination above teaches an apparatus for forming an earpiece that comprises of a mold with an interior cavity for containing a first and a second material. The combination further discloses that the mold comprises a first port configured to receive the first material and a second port configured to receive the second material, and a first channel for directing the second material to displace some of the first material while the first material is in uncured form. Additionally, the combination discloses that the mold is configured to form a wall that surrounds and defines an earpiece channel with the wall having a first layer and a second layer opposite from the first layer and the layers are made using at least some of the first material.
The combination above, however, fails to disclose that the wall further has a core layer disposed between the first layer and the second layer, the core layer formed by at least some of the second material, and the wall that has the first layer, the core layer, and the second layer surrounds and defines the earpiece channel. These features are also required by the mold incorporated in the method of claim 50.
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to modify the combination above to arrive at the invention as claimed. As such claims 1 and 40 and their dependent claims 2-9, 41-46, 50, and 53-69  are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748